DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 7 – 11, 13 – 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 2018/0270022 A1; hereinafter “Sun”).
For claim 1, Sun teaches sending wireless data to a receiver node (see paragraph 0034; the UE 104 may be configured to determine that one or more codeblock groups (CBGs) of a set of CBGs received from a base station (e.g., base station 180/102) failed to be properly decoded at the UE, send to the base station, ACK/NACK feedback indicating the one or more CBGs that failed to be properly decoded, and receive a retransmission of CBGs of the set of CBGs from the base station and information indicating the retransmitted CBGs of the set of CBGs); receiving feedback from the receiver node that identifies a subset of the wireless data that the receiver node failed to receive correctly and that includes a token value as a label for the subset of the wireless data as a group (see paragraph 0048; the UE 404 may send a multibit HARQ feedback, e.g., a multibit ACK/NACK feedback to the base station 402 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted and see paragraph 0052; the UE 504 may determine that retransmission of the one or more CBGs, which could not be decoded, is needed. Accordingly, the UE 504 may send a ACK/NACK feedback 512 to the base station 502 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted. The ACK/NACK feedback 512 may be a multibit bitmap with each bit corresponding to a CBG and indicating whether the corresponding CBG is decoded or failed decoding. For example, the initial/first transmission (not shown in the example) may include 12 CBGs and the UE 504 may fail to decode 4 CBGs. In this example, the ACK/NACK feedback 512 may be a CBG bitmap such as "111100010111", where "1" may represent an ACK indicating that the corresponding CBG is successfully decoded while "0" represents a NACK indicating that the corresponding CBG failed decoding, e.g., by failing a CRC or some other criteria of checking. The most significant bit (MSB) of the CBG bitmap may correspond to the first CBG and the least SB may correspond to the last CBG); constructing retransmission wireless data that includes the subset of the wireless data and the token value (see paragraph 0053; the base station 502 properly decodes the ACK/NACK feedback 512 from the UE 504 to determine which CBGs need to be retransmitted, the base station 502 may retransmit the failed CBGs, which the UE 504 failed to decode in the previous transmission, in a retransmission); and sending the retransmission wireless data to the receiver node (see paragraph 0053; the base station 502 properly decodes the ACK/NACK feedback 512 from the UE 504 to determine which CBGs need to be retransmitted, the base station 502 may retransmit the failed CBGs, which the UE 504 failed to decode in the previous transmission, in a retransmission).
For claim 2, Sun teaches  wherein the wireless data comprises a wireless packet that includes a plurality of codewords and the subset of the wireless data comprises a subset of the plurality of codewords (see paragraph 0052; the UE 504 may determine that retransmission of the one or more CBGs, which could not be decoded, is needed. Accordingly, the UE 504 may send a ACK/NACK feedback 512 to the base station 502 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted. The ACK/NACK feedback 512 may be a multibit bitmap with each bit corresponding to a CBG and indicating whether the corresponding CBG is decoded or failed decoding. For example, the initial/first transmission (not shown in the example) may include 12 CBGs and the UE 504 may fail to decode 4 CBGs. In this example, the ACK/NACK feedback 512 may be a CBG bitmap such as "111100010111", where "1" may represent an ACK indicating that the corresponding CBG is successfully decoded while "0" represents a NACK indicating that the corresponding CBG failed decoding, e.g., by failing a CRC or some other criteria of checking. The most significant bit (MSB) of the CBG bitmap may correspond to the first CBG and the least SB may correspond to the last CBG).
For claim 3, Sun teaches wherein the feedback further identifies a second subset of the wireless data that the receiver node failed to receive correctly and further includes a second token value as a label for the second subset of the wireless data and the method further includes: constructing second retransmission wireless data that includes the second subset of the wireless data and the second token value; and sending the second retransmission wireless data to the receiver node (see paragraph 0056; the UE 504 may decide not to process, e.g., decode, the received CBGs and may again request retransmission, e.g., by sending a CBG level NACK, of the CBGs. Also, if some requested CBGs are retransmitted but one or more of the requested CBGs are missing in the retransmission, the UE 504 may send another CBG level NACK, e.g., indicating one or more CBGs that still need to be retransmitted from the base station).
For claim 7, Sun teaches wherein the feedback from the receiver node identifies a format type of the feedback from among multiple format types understandable by a sender node that sends the wireless data, receives the feedback, and constructs and sends the retransmission wireless data, the method further comprising interpreting the feedback at the sender node based on the identified format type to identify at the sender node the subset of the wireless data that the receiver node failed to receive correctly (see paragraph 0052; the UE 504 may determine that retransmission of the one or more CBGs, which could not be decoded, is needed. Accordingly, the UE 504 may send a ACK/NACK feedback 512 to the base station 502 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted. The ACK/NACK feedback 512 may be a multibit bitmap with each bit corresponding to a CBG and indicating whether the corresponding CBG is decoded or failed decoding. For example, the initial/first transmission (not shown in the example) may include 12 CBGs and the UE 504 may fail to decode 4 CBGs. In this example, the ACK/NACK feedback 512 may be a CBG bitmap such as "111100010111", where "1" may represent an ACK indicating that the corresponding CBG is successfully decoded while "0" represents a NACK indicating that the corresponding CBG failed decoding, e.g., by failing a CRC or some other criteria of checking. The most significant bit (MSB) of the CBG bitmap may correspond to the first CBG and the least SB may correspond to the last CBG).
For claim 8, Sun teaches wherein the multiple format types include at least two format types selected from the following: a grouped codeword bitmap; a grouped codeword bitmap with failure patterns; a list of bitmap indices of failed codewords; a list of bitmap start indices of failed codewords with run length; a probabilistic data structure; and a compressed per codeword bitmap (see paragraph 0052; the UE 504 may determine that retransmission of the one or more CBGs, which could not be decoded, is needed. Accordingly, the UE 504 may send a ACK/NACK feedback 512 to the base station 502 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted. The ACK/NACK feedback 512 may be a multibit bitmap with each bit corresponding to a CBG and indicating whether the corresponding CBG is decoded or failed decoding. For example, the initial/first transmission (not shown in the example) may include 12 CBGs and the UE 504 may fail to decode 4 CBGs. In this example, the ACK/NACK feedback 512 may be a CBG bitmap such as "111100010111", where "1" may represent an ACK indicating that the corresponding CBG is successfully decoded while "0" represents a NACK indicating that the corresponding CBG failed decoding, e.g., by failing a CRC or some other criteria of checking. The most significant bit (MSB) of the CBG bitmap may correspond to the first CBG and the least SB may correspond to the last CBG).
For claim 9, Sun teaches wherein: the wireless data includes a plurality of codewords of quantity N; the feedback identifies, using not more than M bits, a subset of the plurality of codewords as the subset of the wireless data that the receiver node failed to receive correctly; and M < N (see paragraph 0052; the UE 504 may determine that retransmission of the one or more CBGs, which could not be decoded, is needed. Accordingly, the UE 504 may send a ACK/NACK feedback 512 to the base station 502 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted. The ACK/NACK feedback 512 may be a multibit bitmap with each bit corresponding to a CBG and indicating whether the corresponding CBG is decoded or failed decoding. For example, the initial/first transmission (not shown in the example) may include 12 CBGs and the UE 504 may fail to decode 4 CBGs. In this example, the ACK/NACK feedback 512 may be a CBG bitmap such as "111100010111", where "1" may represent an ACK indicating that the corresponding CBG is successfully decoded while "0" represents a NACK indicating that the corresponding CBG failed decoding, e.g., by failing a CRC or some other criteria of checking. The most significant bit (MSB) of the CBG bitmap may correspond to the first CBG and the least SB may correspond to the last CBG).
For claim 10, Sun teaches a memory; and a processor coupled to the memory, the processor to perform or control performance of operations comprising (see paragraphs 0103 – 0109): sending wireless data to the receiver node (see paragraph 0034; the UE 104 may be configured to determine that one or more codeblock groups (CBGs) of a set of CBGs received from a base station (e.g., base station 180/102) failed to be properly decoded at the UE, send to the base station, ACK/NACK feedback indicating the one or more CBGs that failed to be properly decoded, and receive a retransmission of CBGs of the set of CBGs from the base station and information indicating the retransmitted CBGs of the set of CBGs); receiving feedback from the receiver node that identifies a subset of the wireless data that the receiver node failed to receive correctly and that includes a token value as a label for the subset of the wireless data as a group (see paragraph 0048; the UE 404 may send a multibit HARQ feedback, e.g., a multibit ACK/NACK feedback to the base station 402 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted and see paragraph 0052; the UE 504 may determine that retransmission of the one or more CBGs, which could not be decoded, is needed. Accordingly, the UE 504 may send a ACK/NACK feedback 512 to the base station 502 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted. The ACK/NACK feedback 512 may be a multibit bitmap with each bit corresponding to a CBG and indicating whether the corresponding CBG is decoded or failed decoding. For example, the initial/first transmission (not shown in the example) may include 12 CBGs and the UE 504 may fail to decode 4 CBGs. In this example, the ACK/NACK feedback 512 may be a CBG bitmap such as "111100010111", where "1" may represent an ACK indicating that the corresponding CBG is successfully decoded while "0" represents a NACK indicating that the corresponding CBG failed decoding, e.g., by failing a CRC or some other criteria of checking. The most significant bit (MSB) of the CBG bitmap may correspond to the first CBG and the least SB may correspond to the last CBG); constructing retransmission wireless data that includes the subset of the wireless data and the token value (see paragraph 0053; the base station 502 properly decodes the ACK/NACK feedback 512 from the UE 504 to determine which CBGs need to be retransmitted, the base station 502 may retransmit the failed CBGs, which the UE 504 failed to decode in the previous transmission, in a retransmission); and sending the retransmission wireless data to the receiver node (see paragraph 0053; the base station 502 properly decodes the ACK/NACK feedback 512 from the UE 504 to determine which CBGs need to be retransmitted, the base station 502 may retransmit the failed CBGs, which the UE 504 failed to decode in the previous transmission, in a retransmission).
For claim 11, Sun teaches receiving wireless data from a sender node at a receiver node, the wireless data including a plurality of codewords (see paragraph 0034; the UE 104 may be configured to determine that one or more codeblock groups (CBGs) of a set of CBGs received from a base station (e.g., base station 180/102) failed to be properly decoded at the UE, send to the base station, ACK/NACK feedback indicating the one or more CBGs that failed to be properly decoded, and receive a retransmission of CBGs of the set of CBGs from the base station and information indicating the retransmitted CBGs of the set of CBGs); failing to receive correctly a subset of the plurality of codewords (see paragraph 0034; the UE 104 may be configured to determine that one or more codeblock groups (CBGs) of a set of CBGs received from a base station (e.g., base station 180/102) failed to be properly decoded at the UE, send to the base station, ACK/NACK feedback indicating the one or more CBGs that failed to be properly decoded, and receive a retransmission of CBGs of the set of CBGs from the base station and information indicating the retransmitted CBGs of the set of CBGs); generating feedback that identifies at least the subset of the plurality of codewords for retransmission by the sender node (see paragraph 0048; the UE 404 may send a multibit HARQ feedback, e.g., a multibit ACK/NACK feedback to the base station 402 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted and see paragraph 0052; the UE 504 may determine that retransmission of the one or more CBGs, which could not be decoded, is needed. Accordingly, the UE 504 may send a ACK/NACK feedback 512 to the base station 502 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted. The ACK/NACK feedback 512 may be a multibit bitmap with each bit corresponding to a CBG and indicating whether the corresponding CBG is decoded or failed decoding. For example, the initial/first transmission (not shown in the example) may include 12 CBGs and the UE 504 may fail to decode 4 CBGs. In this example, the ACK/NACK feedback 512 may be a CBG bitmap such as "111100010111", where "1" may represent an ACK indicating that the corresponding CBG is successfully decoded while "0" represents a NACK indicating that the corresponding CBG failed decoding, e.g., by failing a CRC or some other criteria of checking. The most significant bit (MSB) of the CBG bitmap may correspond to the first CBG and the least SB may correspond to the last CBG); and sending the feedback to the sender node to request retransmission by the sender node of at least the subset of the plurality of codewords (see paragraph 0052; the UE 504 may determine that retransmission of the one or more CBGs, which could not be decoded, is needed. Accordingly, the UE 504 may send a ACK/NACK feedback 512 to the base station 502 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted. The ACK/NACK feedback 512 may be a multibit bitmap with each bit corresponding to a CBG and indicating whether the corresponding CBG is decoded or failed decoding. For example, the initial/first transmission (not shown in the example) may include 12 CBGs and the UE 504 may fail to decode 4 CBGs. In this example, the ACK/NACK feedback 512 may be a CBG bitmap such as "111100010111", where "1" may represent an ACK indicating that the corresponding CBG is successfully decoded while "0" represents a NACK indicating that the corresponding CBG failed decoding, e.g., by failing a CRC or some other criteria of checking. The most significant bit (MSB) of the CBG bitmap may correspond to the first CBG and the least SB may correspond to the last CBG); wherein at least one of: the feedback enables or disables Hybrid Automatic Repeat Request (HARQ) retransmission at the sender node; the feedback has a format type selected from among multiple format types understandable by the sender node and the feedback identifies the format type; the feedback includes a token value as a label for the subset of the plurality of codewords as a group; or a transmission parameter of the receiver node to send the feedback to the sender node is selected based on a channel quality indicator of a channel from the receiver node to the sender node (see paragraph 0052; the UE 504 may determine that retransmission of the one or more CBGs, which could not be decoded, is needed. Accordingly, the UE 504 may send a ACK/NACK feedback 512 to the base station 502 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted. The ACK/NACK feedback 512 may be a multibit bitmap with each bit corresponding to a CBG and indicating whether the corresponding CBG is decoded or failed decoding. For example, the initial/first transmission (not shown in the example) may include 12 CBGs and the UE 504 may fail to decode 4 CBGs. In this example, the ACK/NACK feedback 512 may be a CBG bitmap such as "111100010111", where "1" may represent an ACK indicating that the corresponding CBG is successfully decoded while "0" represents a NACK indicating that the corresponding CBG failed decoding, e.g., by failing a CRC or some other criteria of checking. The most significant bit (MSB) of the CBG bitmap may correspond to the first CBG and the least SB may correspond to the last CBG).
For claim 13, Sun teaches  further comprising: identifying a pattern of the subset of the plurality of codewords that failed to receive correctly; and  selecting the format type from among the multiple format types based on the pattern of the subset of the plurality of codewords that failed to receive correctly (see paragraph 0052; the UE 504 may determine that retransmission of the one or more CBGs, which could not be decoded, is needed. Accordingly, the UE 504 may send a ACK/NACK feedback 512 to the base station 502 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted. The ACK/NACK feedback 512 may be a multibit bitmap with each bit corresponding to a CBG and indicating whether the corresponding CBG is decoded or failed decoding. For example, the initial/first transmission (not shown in the example) may include 12 CBGs and the UE 504 may fail to decode 4 CBGs. In this example, the ACK/NACK feedback 512 may be a CBG bitmap such as "111100010111", where "1" may represent an ACK indicating that the corresponding CBG is successfully decoded while "0" represents a NACK indicating that the corresponding CBG failed decoding, e.g., by failing a CRC or some other criteria of checking. The most significant bit (MSB) of the CBG bitmap may correspond to the first CBG and the least SB may correspond to the last CBG).
For claim 14, Sun teaches  further comprising receiving retransmission wireless data from the sender node that includes the token value and the subset of the plurality of codewords that failed to receive correctly, the token value identifying the subset of the plurality of codewords as the group without per codeword identification (see paragraph 0052; the UE 504 may determine that retransmission of the one or more CBGs, which could not be decoded, is needed. Accordingly, the UE 504 may send a ACK/NACK feedback 512 to the base station 502 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted. The ACK/NACK feedback 512 may be a multibit bitmap with each bit corresponding to a CBG and indicating whether the corresponding CBG is decoded or failed decoding. For example, the initial/first transmission (not shown in the example) may include 12 CBGs and the UE 504 may fail to decode 4 CBGs. In this example, the ACK/NACK feedback 512 may be a CBG bitmap such as "111100010111", where "1" may represent an ACK indicating that the corresponding CBG is successfully decoded while "0" represents a NACK indicating that the corresponding CBG failed decoding, e.g., by failing a CRC or some other criteria of checking. The most significant bit (MSB) of the CBG bitmap may correspond to the first CBG and the least SB may correspond to the last CBG).
For claim 15, Sun teaches further comprising: failing to receive correctly a second subset of the plurality of codewords, wherein the feedback further identifies the second subset of the plurality of codewords for retransmission by the sender node and the feedback further includes a second token value as a label for the second subset of the plurality of codewords as a second group; and receiving retransmission wireless data from the sender node that includes the token value, the subset of the plurality of codewords, the second token value, and the second subset of the plurality of codewords (see paragraph 0056; the UE 504 may decide not to process, e.g., decode, the received CBGs and may again request retransmission, e.g., by sending a CBG level NACK, of the CBGs. Also, if some requested CBGs are retransmitted but one or more of the requested CBGs are missing in the retransmission, the UE 504 may send another CBG level NACK, e.g., indicating one or more CBGs that still need to be retransmitted from the base station).
For claim 16, Sun teaches wherein the feedback includes one of: lossless feedback that identifies only codewords of the plurality of codewords that failed to receive correctly for retransmission by the sender node; or lossy feedback that identifies both all codewords of the plurality of codewords that failed to receive correctly and some codewords of the plurality of codewords that were received correctly for retransmission by the sender node (see paragraph 0052; the UE 504 may determine that retransmission of the one or more CBGs, which could not be decoded, is needed. Accordingly, the UE 504 may send a ACK/NACK feedback 512 to the base station 502 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted. The ACK/NACK feedback 512 may be a multibit bitmap with each bit corresponding to a CBG and indicating whether the corresponding CBG is decoded or failed decoding. For example, the initial/first transmission (not shown in the example) may include 12 CBGs and the UE 504 may fail to decode 4 CBGs. In this example, the ACK/NACK feedback 512 may be a CBG bitmap such as "111100010111", where "1" may represent an ACK indicating that the corresponding CBG is successfully decoded while "0" represents a NACK indicating that the corresponding CBG failed decoding, e.g., by failing a CRC or some other criteria of checking. The most significant bit (MSB) of the CBG bitmap may correspond to the first CBG and the least SB may correspond to the last CBG).
For claim 17, Sun teaches wherein the multiple format types include at least two format types selected from the following: a grouped codeword bitmap; a grouped codeword bitmap with failure patterns; a list of bitmap indices of failed codewords; a list of bitmap start indices of failed codewords with run length; a probabilistic data structure; and a compressed per codeword bitmap  (see paragraph 0052; the UE 504 may determine that retransmission of the one or more CBGs, which could not be decoded, is needed. Accordingly, the UE 504 may send a ACK/NACK feedback 512 to the base station 502 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted. The ACK/NACK feedback 512 may be a multibit bitmap with each bit corresponding to a CBG and indicating whether the corresponding CBG is decoded or failed decoding. For example, the initial/first transmission (not shown in the example) may include 12 CBGs and the UE 504 may fail to decode 4 CBGs. In this example, the ACK/NACK feedback 512 may be a CBG bitmap such as "111100010111", where "1" may represent an ACK indicating that the corresponding CBG is successfully decoded while "0" represents a NACK indicating that the corresponding CBG failed decoding, e.g., by failing a CRC or some other criteria of checking. The most significant bit (MSB) of the CBG bitmap may correspond to the first CBG and the least SB may correspond to the last CBG).
For claim 18, Sun teaches wherein: a quantity of the plurality of codewords is N; the feedback identifies, using not more than M bits, the subset of the plurality of codewords that failed to receive correctly; and M < N (see paragraph 0052; the UE 504 may determine that retransmission of the one or more CBGs, which could not be decoded, is needed. Accordingly, the UE 504 may send a ACK/NACK feedback 512 to the base station 502 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted. The ACK/NACK feedback 512 may be a multibit bitmap with each bit corresponding to a CBG and indicating whether the corresponding CBG is decoded or failed decoding. For example, the initial/first transmission (not shown in the example) may include 12 CBGs and the UE 504 may fail to decode 4 CBGs. In this example, the ACK/NACK feedback 512 may be a CBG bitmap such as "111100010111", where "1" may represent an ACK indicating that the corresponding CBG is successfully decoded while "0" represents a NACK indicating that the corresponding CBG failed decoding, e.g., by failing a CRC or some other criteria of checking. The most significant bit (MSB) of the CBG bitmap may correspond to the first CBG and the least SB may correspond to the last CBG).
For claim 20, Sun teaches a memory; and a processor coupled to the memory, the processor to perform or control performance of operations comprising (see paragraphs 0103 – 0109): receiving wireless data from the sender node, the wireless data including a plurality of codewords (see paragraph 0034; the UE 104 may be configured to determine that one or more codeblock groups (CBGs) of a set of CBGs received from a base station (e.g., base station 180/102) failed to be properly decoded at the UE, send to the base station, ACK/NACK feedback indicating the one or more CBGs that failed to be properly decoded, and receive a retransmission of CBGs of the set of CBGs from the base station and information indicating the retransmitted CBGs of the set of CBGs); failing to receive correctly a subset of the plurality of codewords (see paragraph 0034; the UE 104 may be configured to determine that one or more codeblock groups (CBGs) of a set of CBGs received from a base station (e.g., base station 180/102) failed to be properly decoded at the UE, send to the base station, ACK/NACK feedback indicating the one or more CBGs that failed to be properly decoded, and receive a retransmission of CBGs of the set of CBGs from the base station and information indicating the retransmitted CBGs of the set of CBGs); generating feedback that identifies at least the subset of the plurality of codewords for retransmission by the sender node  (see paragraph 0048; the UE 404 may send a multibit HARQ feedback, e.g., a multibit ACK/NACK feedback to the base station 402 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted and see paragraph 0052; the UE 504 may determine that retransmission of the one or more CBGs, which could not be decoded, is needed. Accordingly, the UE 504 may send a ACK/NACK feedback 512 to the base station 502 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted. The ACK/NACK feedback 512 may be a multibit bitmap with each bit corresponding to a CBG and indicating whether the corresponding CBG is decoded or failed decoding. For example, the initial/first transmission (not shown in the example) may include 12 CBGs and the UE 504 may fail to decode 4 CBGs. In this example, the ACK/NACK feedback 512 may be a CBG bitmap such as "111100010111", where "1" may represent an ACK indicating that the corresponding CBG is successfully decoded while "0" represents a NACK indicating that the corresponding CBG failed decoding, e.g., by failing a CRC or some other criteria of checking. The most significant bit (MSB) of the CBG bitmap may correspond to the first CBG and the least SB may correspond to the last CBG); and sending the feedback to the sender node to request retransmission by the sender node of at least the subset of the plurality of codewords (see paragraph 0052; the UE 504 may determine that retransmission of the one or more CBGs, which could not be decoded, is needed. Accordingly, the UE 504 may send a ACK/NACK feedback 512 to the base station 502 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted. The ACK/NACK feedback 512 may be a multibit bitmap with each bit corresponding to a CBG and indicating whether the corresponding CBG is decoded or failed decoding. For example, the initial/first transmission (not shown in the example) may include 12 CBGs and the UE 504 may fail to decode 4 CBGs. In this example, the ACK/NACK feedback 512 may be a CBG bitmap such as "111100010111", where "1" may represent an ACK indicating that the corresponding CBG is successfully decoded while "0" represents a NACK indicating that the corresponding CBG failed decoding, e.g., by failing a CRC or some other criteria of checking. The most significant bit (MSB) of the CBG bitmap may correspond to the first CBG and the least SB may correspond to the last CBG); wherein at least one of: the feedback enables or disables Hybrid Automatic Repeat Request (HARQ) retransmission at the sender node; the feedback has a format type selected from among multiple format types understandable by the sender node and the feedback identifies the format type; the feedback includes a token value as a label for the subset of the plurality of codewords as a group; or a transmission parameter of the receiver node to send the feedback to the sender node is selected based a channel quality indicator of a channel from the receiver node to the sender node (see paragraph 0052; the UE 504 may determine that retransmission of the one or more CBGs, which could not be decoded, is needed. Accordingly, the UE 504 may send a ACK/NACK feedback 512 to the base station 502 indicating the CBGs which the UE failed to decode thereby allowing the base station 402 to determine which CBGs need to be retransmitted. The ACK/NACK feedback 512 may be a multibit bitmap with each bit corresponding to a CBG and indicating whether the corresponding CBG is decoded or failed decoding. For example, the initial/first transmission (not shown in the example) may include 12 CBGs and the UE 504 may fail to decode 4 CBGs. In this example, the ACK/NACK feedback 512 may be a CBG bitmap such as "111100010111", where "1" may represent an ACK indicating that the corresponding CBG is successfully decoded while "0" represents a NACK indicating that the corresponding CBG failed decoding, e.g., by failing a CRC or some other criteria of checking. The most significant bit (MSB) of the CBG bitmap may correspond to the first CBG and the least SB may correspond to the last CBG).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of  Yeo et al. (US 2018/0359745 A1; hereinafter “Yeo”).
For claim 19, Sun teaches all of the claimed subject matter with the exception of further comprising selecting the transmission parameter of the receiver node to send the feedback to the sender node based on the channel quality indicator of the channel from the receiver node to the sender node, wherein the transmission parameter includes at least one of a modulation and coding scheme (MCS) or a number of transmissions streams of the receiver node.  Yeo from the field of communication similar to that of Sun teaches Precoding Matrix Indicator (PMI), Rank Indicator (RI), and signal carrying downlink channel coefficients. To achieve a desired level of data reception performance, the BS may set the Modulation and Coding Scheme ( MCS) for data to be sent to the UE to a suitable value on the basis of CSI information obtained from the UE. The CQI indicates the signal to interference and noise ratio (SINR) for the full system bandwidth (wideband) or a part thereof (subband) and is normally represented as an MCS value indicating a specific level of data reception performance (see paragraph 0028).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to set the MCS as indicated by the CSI as taught by Yeo into the feedback transmission of Sun.  The motivation for doing this is to provide for an efficient system where the desired data reception performance level is achieved.
	
Allowable Subject Matter
Claim(s) 4 – 6 and 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fong et al. (US 2011/0041027 A1), Hosseini et al. (US 2018/0234226 A1), Noh et al. (US 2018/0270799 A1), Jeon et al. (US 2019/0097762 A1), Latif et al. (US 2020/0153947 A1), Su (US 2020/0359387 A1), Tripathi et al. (US 2021/0105693 A1), Shabdanov et al. (US 2021/80126743 A1) and Lou et al. (US 2021/0219300 A1) are cited to show a FEEDBACK AND RETRANSMISSION FORMAT OF HARQ PROTOCOL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464